Exhibit 10.1

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

 

by and between

 

 

EAST WEST BANK

 

 

and

 

 

NTN BUZZTIME, INC.

 

 

Dated as of April 14, 2015

 

 

Loan No. 3470001226

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

1.   DEFINITIONS AND CONSTRUCTION 1 1.1   Definitions 1 1.2   Accounting Terms 1
2.   LOAN AND TERMS OF PAYMENT. 1 2.1   Credit Extensions 1 2.2   Interest
Rates, Payments, and Calculations 3 2.3   Crediting Payments 4 2.4   Fees 5
2.5   Additional Costs 5 2.6   Term 5 3.   CONDITIONS OF LOANS. 6
3.1   Conditions Precedent to Initial Credit Extension 6 3.2   Conditions
Precedent to all Credit Extensions 7 4.   CREATION OF SECURITY INTEREST. 7
4.1   Grant of Security Interest 7 4.2   Perfection of Security Interest 7
4.3   Field Exams 8 4.4   Collateral Collections 8 5.   REPRESENTATIONS AND
WARRANTIES. 8 5.1   Due Organization and Qualification 8 5.2   Due
Authorization; No Conflict 8 5.3   Collateral. 8 5.4   Intellectual Property
Collateral 8 5.5   Name; Location of Chief Executive Office 9 5.6   Litigation 9
5.7   Accuracy of Financial Statements 9 5.8   Solvency, Payment of Debts 9
5.9   Compliance with Laws and Regulations 9 5.10   Subsidiaries 9
5.11   Government Consents 9 5.12   Material Adverse Effect 9 5.13   Inbound
Licenses 9 5.14   Full Disclosure 10 6.   AFFIRMATIVE COVENANTS. 10 6.1   Good
Standing and Government Compliance 10 6.2   Financial Statements, Reports,
Certificates 10 6.3   Inventory; Returns 11 6.4   Taxes 11 6.5   Insurance. 11
6.6   Primary Depository 11 6.7   Financial Covenants 11 6.8   Registration of
Intellectual Property Rights. 12 6.9   Consent of Inbound Licensors 13
6.10   Creation/Acquisition of Subsidiaries 13 6.11   Further Assurances 13

 



i

 

 

7.   NEGATIVE COVENANTS. 13 7.1   Dispositions 13 7.2   Change in Name,
Location, Executive Office, or Executive Management; Change in Business; Change
in Fiscal Year; Change in Control 13 7.3   Mergers or Acquisitions 14
7.4   Indebtedness 14 7.5   Encumbrances 14 7.6   Distributions 14
7.7   Investments 14 7.8   Transactions with Affiliates 14 7.9   Subordinated
Debt 15 7.10   Inventory and Equipment 15 7.11   No Investment Company; Margin
Regulation 15 8.   EVENTS OF DEFAULT. 15 8.1   Payment Default 15 8.2   Covenant
Default. 15 8.3   Defective Perfection 15 8.4   [Reserved 15 8.5   Attachment 15
8.6   Insolvency 16 8.7   Other Agreements 16 8.8   Subordinated Debt 16
8.9   Judgments 16 8.10   Misrepresentations 16 8.11   Guaranty 16 9.   BANK’S
RIGHTS AND REMEDIES. 16 9.1   Rights and Remedies 16 9.2   Power of Attorney 18
9.3   Accounts Collection 18 9.4   Bank Expenses 18 9.5   Bank’s Liability for
Collateral 18 9.6   No Obligation to Pursue Others 18 9.7   Remedies Cumulative
19 9.8   Demand; Protest 19 10.   NOTICES. 19 11.   CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER; JUDICIAL PREFERENCE. 19 11.1   Governing Law and Venue 19
11.2   JURY TRIAL WAIVER 20 11.3   JUDICIAL REFERENCE PROVISION 20

 

ii

 

 

12.   GENERAL PROVISIONS. 20 12.1   Successors and Assigns 20
12.2   Indemnification 20 12.3   Time of Essence 20 12.4   Severability of
Provisions 21 12.5   Correction of Loan Documents 21 12.6   Amendments in
Writing, Integration 21 12.7   Counterparts 21 12.8   Survival 21
12.9   Confidentiality 21 12.10   Patriot Act 21 12.11   No Consequential
Damages 21

 

EXHIBITS     A - Definitions B - Collateral Description C - Loan Advance/Paydown
Request Form D - Form of Borrowing Base Certificate

E

F

-

-

Form of Compliance Certificate

Form of LIBOR Loan Continuation Certificate

 

DISCLOSURE SCHEDULES

Permitted Indebtedness (Exhibit A)

Permitted Investments (Exhibit A)

Permitted Liens (Exhibit A)

Prior Names (Section 5.5)

Litigation (Section 5.6)

Inbound Licenses (Section 5.13)

Inventory and Equipment (Section 7.10)

Excluded Equipment (Exhibit B)

 



iii

 

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of April 14, 2015,
is entered into by and between EAST WEST BANK, a California banking corporation
(“Bank”), and NTN BUZZTIME, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will extend credit to Borrower and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.          DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions. As used in this Agreement, capitalized terms shall
have the respective meanings set forth on Exhibit A. Any term used in the Code
and not defined herein shall have the meaning given to such term in the Code.

 

1.2          Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP, and all financial covenant
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules.

 

2.          LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

(a)          Promise to Pay. Borrower hereby unconditionally promises to pay to
Bank, in lawful money of the United States of America, the aggregate unpaid
principal amount of all Credit Extensions made by Bank to Borrower, together
with accrued and unpaid interest on the unpaid principal amount of such Credit
Extensions at the rates set forth herein, and all other Obligations owing by
Borrower to Bank, in each case as and when due in accordance with the terms
hereof.

 

(b)          Advances Under Revolving Line.

 

(i)          Amount; Principal and Interest Payments. Subject to and upon the
terms and conditions of this Agreement, Borrower may request Advances in an
aggregate outstanding amount at any time not to exceed the lesser of (A) the
Revolving Line less the aggregate outstanding principal amount of the Advances
made under this Section 2.1(b), or (B) the Borrowing Base less the aggregate
outstanding principal amount of the Advances made under this Section 2.1(b).
Amounts borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at
any time prior to the Revolving Line Maturity Date. On the Revolving Line
Maturity Date, all Advances under this Section 2.1(b) shall be immediately due
and payable. If an Overadvance occurs on any date or for any reason, Borrower
shall immediately pay to Bank, upon Bank’s election and demand, in cash, the
amount of such Overadvance, which Bank shall use to repay the outstanding
Advances. Borrower may prepay Advances under this Section 2.1(b) without penalty
or premium; provided that the prepayment of any Advance that constitutes a LIBOR
Loan shall be subject to Section 2.2(e)(iii). Interest shall accrue from the
date of each Advance and until such Advance is repaid at the rate specified in
Section 2.2(a)(i) and shall be payable in accordance with Section 2.2(c).

 



1

 

 

(ii)         Form of Advance Request. Whenever Borrower desires an Advance under
this Section 2.1(b), Borrower will notify Bank by facsimile transmission,
telephone or email no later than 3:00 p.m. Pacific time (12:00 p.m. Pacific time
for wire transfers) (A) on the Business Day that the Advance is to be made if
the Advance will be a Prime Rate Advance or (B) at least 3 Business Days prior
to the day the Advance is to be made if the Advance will be a LIBOR Loan. Each
such notification shall be promptly confirmed by a Loan Advance/Paydown Request
Form. Bank is authorized to make Advances under this Agreement based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid. Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Advances
made under this Section 2.1(b) to such deposit account or Obligation as Borrower
specifies.

 

(iii)        Letters of Credit. Subject to availability under the Revolving Line
and to the other terms and conditions of this Agreement, at any time and from
time to time from the date hereof through the Business Day immediately prior to
the Revolving Line Maturity Date, Bank shall issue for the account of Borrower
such Letters of Credit denominated in Dollars as Borrower may request by
delivering to Bank a duly executed letter of credit application on Bank’s
standard form. The amount available to be drawn under each such Letter of Credit
shall reduce dollar-for-dollar the amount of Advances available under the
Revolving Line, and any drawn but unreimbursed amount under any Letter of Credit
shall be charged as an Advance. All Letters of Credit shall be in form and
substance acceptable to Bank in its sole discretion and shall be subject to the
terms and conditions of Bank’s standard form application and letter of credit
agreement. Borrower agrees to execute and deliver to Bank any further
documentation in connection with any Letter of Credit as Bank may reasonably
request. Borrower will pay any standard issuance and other fees that Bank
notifies Borrower it will charge for issuing and processing Letters of Credit.

 

(iv)        Cash Collateralization of Obligations Extending Beyond Maturity. If
Borrower has not secured to Bank’s satisfaction Borrower’s obligations with
respect to any Letter of Credit by the Revolving Line Maturity Date, then,
effective as of such date, the balance in any deposit accounts of Borrower held
by Bank and the certificates of deposit or time deposit accounts issued by Bank
in Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding and undrawn Letters of Credit. Borrower authorizes
Bank to hold such balances in pledge and to decline to honor any drafts thereon
or any requests by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the Letters of Credit are outstanding or
continue. If the aggregate balance held in such accounts on the Revolving Line
Maturity Date is insufficient to secure all of Borrower’s obligations with
respect to any Letter of Credit on the Revolving Line Maturity Date, then
Borrower shall pledge to Bank, and grant Bank a security interest in, such
additional cash as Bank may request to secure such obligations fully and in
cash.

 

(c)          Request for Optional Increase.

 

(i)          Provided there exists no Event of Default, upon notice to Bank,
Borrower may on a one-time basis, request an increase in the Revolving Line by
an amount not exceeding $2,500,000 in the aggregate.

 

(ii)         Bank’s Election to Increase; Effective Date. Bank shall notify
Borrower within 10 Business Days whether or not it agrees to increase the
Revolving Line and, if so, by what amount it agrees to do so and shall determine
the effective date of such increase (the “Increase Effective Date”); provided
that if Bank does not respond within 10 Business Days it shall be deemed to have
declined to increase the Revolving Line.

 

(iii)        Conditions to Effectiveness of Increase. The obligation of Bank to
increasing the Revolving Line is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, the following:

 

(1)         a certificate dated as of the Increase Effective Date signed by a
Responsible Officer of Borrower (x) certifying and attaching the resolutions
adopted by Borrower approving or consenting to such increase, (y) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article 5 and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (B) no Event of Default
exists, and (C) Borrower is in pro forma compliance with financial covenants set
forth in Section 6.7 hereof.

 



2

 

 

(2)         such other agreements, instruments and information (including
supplements or modification to this Agreement or the other Loan Documents
executed by Borrower as Bank reasonably deems necessary in order to document the
increase and to protect preserve and continue the perfection and priority of the
liens, security interests, rights and remedies of bank hereunder and under the
other Loan Documents in light of such increase.

 

(3)         all costs and expenses incurred by Bank in connection with the
negotiations regarding, and the preparation, execution and delivery of all
agreement and instruments executed in connection with such increase and any
additional facility fee required pursuant to Section 2.4 hereof.

 

2.2          Interest Rates, Payments, and Calculations.

 

(a)          Interest Rates. Except as set forth in Section 2.2(b), the Advances
shall bear interest, on the outstanding daily balance thereof, at Borrower’s
option, either (A) if such Advance is a Prime Rate Loan, at a variable rate per
annum equal to the Prime Rate plus 1.25% or (B) if such Advance is a LIBOR Loan,
at a fixed rate per annum equal to the LIBOR-Based Rate for the Interest Period
applicable to such Advance plus 4.00%.

 

(b)          Default Rate. All Obligations shall bear interest, from and after
the occurrence and during the continuance of an Event of Default, at a rate
equal to 2 percentage points above the respective interest rates applicable to
such Obligations immediately prior to the occurrence of the Event of Default.

 

(c)          Payments. Interest hereunder on each Prime Rate Loan shall be due
and payable on the last calendar day of each month during the term hereof,
commencing on April 30, 2015. Interest hereunder on each LIBOR Loan shall be due
and payable on the last day of each Interest Period applicable to such LIBOR
Loan; provided, however, in the case of any Interest Period greater than 3
months in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period. Bank shall, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Revolving Line, in which case those amounts shall thereafter
accrue interest at the rate then applicable hereunder. Any interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable hereunder.

 

(d)          Changes in Prime Rate; Computation of Interest. If the Prime Rate
is changed from time to time hereafter, the applicable rate of interest
hereunder shall be increased or decreased, effective as of the day the Prime
Rate is changed, by an amount equal to such change in the Prime Rate. All
interest chargeable under the Loan Documents shall be computed on the basis of a
360 day year for the actual number of days elapsed.

 

(e)          Additional Provisions Regarding LIBOR Loans.

 

(i)          Borrower may from time to time submit in writing a request that any
existing LIBOR Loan continue for an additional Interest Period or convert to a
Prime Rate Loan. Each written request for a continuation of a LIBOR Loan shall
be substantially in the form of a LIBOR Loan Continuation Certificate
substantially in the form of Exhibit F, with appropriate insertions, which shall
be duly executed by a Responsible Officer. Each written request for a conversion
from a LIBOR Loan to a Prime Rate Loan shall be substantially in the form of the
Payment/Advance Form attached as Exhibit C. Subject to the terms and conditions
contained herein, after Bank’s receipt of such a request from Borrower, such
LIBOR Loan shall continue or convert, as the case may be provided that:

 

i.          In the case of any request for the continuation of a LIBOR Loan, no
Event of Default or event which with notice or passage of time or both would
constitute an Event of Default exists;

 



3

 

 

ii.         no party hereto shall have sent any notice of termination of this
Agreement;

 

iii.        Borrower shall have complied with such reasonable and customary
procedures as Bank has established from time to time for requests for LIBOR
Loans and provided written notice thereof to Borrower at least 1 Business Day
prior to the date of the request for such LIBOR Loan;

 

iv.        the amount of a LIBOR Loan shall be at least $500,000;

 

v.         Bank shall have determined that the Interest Period or LIBOR is
available to Bank as of the date of the request for such LIBOR Loan; and

 

vi.        such request for a LIBOR Loan shall be delivered to Bank by 3:00 p.m.
Pacific time at least 3 Business Days prior to the proposed date of the
requested LIBOR Loan.

 

Any request by Borrower to continue any existing LIBOR Loan shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Bank
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund such LIBOR Loan.

 

(ii)          At no time shall more than five (5) different Interest Periods be
outstanding under this Agreement.

 

(iii)         Any LIBOR Loan shall automatically continue for the same Interest
Period upon the last day of the applicable Interest Period, unless Bank has
received and approved a complete and proper request to continue such LIBOR Loan
for a different Interest Period by 3:00 p.m. Pacific time on the last day of the
applicable Interest Period in accordance with the terms hereof. Borrower shall
pay to Bank, upon demand by Bank, any amounts required to compensate Bank for
any loss, cost or expense incurred by Bank, as a result of the conversion of any
LIBOR Loan to a Prime Rate Loan on a day that is not the last day of the
applicable Interest Period.

 

(iv)         If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Loan
prior to the last day of the Interest Period for such LIBOR Loan, Borrower shall
on demand by Bank, pay Bank the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period or term exceeds (ii) the
interest that would have been recoverable by Bank by placing the amount so
received on deposit in the certificate of deposit markets or the offshore
currency interbank markets or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so received and
ending on the last day of such Interest Period or term at the interest rate
determined by Bank.

 

(v)          If Bank shall have determined in good faith that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining LIBOR for such Interest Period, Bank shall give email
or telephonic notice (promptly confirmed in writing) thereof to Borrower. If
such notice is given (x) Borrower may revoke any Payment/Advance Form or LIBOR
Loan Continuation Certificate then submitted by it, and (y) if Borrower does not
revoke such notice, Bank shall make, convert or continue the Advance, as
proposed by the Borrower, in the amount specified in the applicable
Payment/Advance Form or LIBOR Loan Continuation Certificate, but such Advance
shall be made, converted or continued as a Prime Rate Loan. Until such notice
has been withdrawn by Bank, no further LIBOR Loans shall be made or continued as
such, nor shall Borrower have the right to convert Advances to LIBOR Loans.

 

2.3          Crediting Payments. Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
of an Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 



4

 

 

2.4          Fees. Borrower shall pay to Bank the following:

 

(a)          Total Facility Fee. On the Closing Date, a fee equal to $37,500
(i.e., 0.50% of the sum of the Revolving Line), which shall be non-refundable;
Borrower has paid to Bank a deposit of Ten Thousand Dollars ($10,000) (the “Good
Faith Deposit”) to initiate Bank’s due diligence review process. Any portion of
the Good Faith Deposit not utilized to pay Bank Expenses will be applied to the
Facility Fee. Additional facility fees will be due and payable on the Increase
Effective Date each time the amount of the Revolving Line is increased pursuant
to Section 2.1(c) hereof, with each such additional fee to be in an amount equal
to the product of (x) 0.50% of the increase in the Revolving Line times (y) the
quotient of (A) the number of days remaining between such Increase Effective
Date and the Revolving Maturity Date, divided by (B) 1,095.

 

(b)          Letter of Credit Fees. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance of each Letter of
Credit, each anniversary of the issuance of such Letter of Credit, and each
renewal of such Letter of Credit; and

 

(c)          Bank Expenses. On the Closing Date, all Bank Expenses incurred
through the Closing Date, and, after the Closing Date, all Bank Expenses, as and
when they become due.

 

(d)          Unused Fee. An unused fee equal to 0.50% per annum of the
difference between the amount of the Revolving Line as in effect from time to
time and the Average Monthly Balance in each month, which fee shall be payable
monthly in arrears on the first day of each month and shall be nonrefundable.
For the purposes of this Section 2.4(d), “Average Monthly Balance” means the
amount derived from adding the ending outstanding balance under the Revolving
Line for each day in the month and dividing by the number of days in the month.

 

2.5          Additional Costs. If Bank shall determine that the adoption or
implementation of any applicable law, rule, regulation, or treaty regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank (or its applicable lending office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank, or comparable agency, has or would have the
effect of reducing the rate of return on capital of Bank or any person or entity
controlling Bank (a “Parent”) as a consequence of its obligations hereunder to a
level below that which Bank (or its Parent) could have achieved but for such
adoption, change, or compliance (taking into consideration policies with respect
to capital adequacy) by an amount deemed by Bank to be material, then from time
to time, within five (5) days after demand by Bank, Borrower shall pay to Bank
such additional amount or amounts as will compensate Bank for such reduction. A
statement of Bank claiming compensation under this Section 2.5 and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error. Notwithstanding anything to the contrary in this Section
2.5, Borrower shall not be required to compensate Bank pursuant to this Section
2.5 for any amounts incurred more than 6 months prior to the date that Bank
notifies Borrower of Bank’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such 6-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower arising pursuant to this
Section 2.5 shall survive the maturity of the Credit Extensions, the termination
of this Agreement and the repayment of all Obligations.

 

2.6          Term. This Agreement shall become effective on the Closing Date
and, subject to Section 12.8, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 



5

 

 

3.          CONDITIONS OF LOANS.

 

3.1          Conditions Precedent to Initial Credit Extension. The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a)          this Agreement, duly executed by the parties hereto;

 

(b)          an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement, duly
executed by Borrower;

 

(c)          a financing statement on Form UCC-1, reflecting Borrower as debtor
and Bank as secured party;

 

(d)          the IP Security Agreement, duly executed by Borrower;

 

(e)          [reserved];

 

(f)           certificates of insurance naming Bank as loss payee on all
property insurance policies and as an additional insured on all liability
insurance policies;

 

(g)          payment of the fees and Bank Expenses then due specified in
Section 2.4;

 

(h)          current UCC reports indicating that except for Permitted Liens and
Liens to be terminated by satisfying obligations to the holders of such Liens
with the proceeds of the initial Advances on the Closing Date, there are no
other security interests or Liens of record in the Collateral;

 

(i)           current financial statements, including audited statements for
Borrower’s most recently ended fiscal year, together with an unqualified
opinion, company-prepared balance sheets and income statements for the most
recently ended month in accordance with Section 6.2, and such other updated
financial information as Bank may reasonably request;

 

(j)           a current Compliance Certificate in accordance with Section 6.2,
duly executed by Borrower;

 

(k)          subject to Section 6.6, Control Agreements with respect to any
accounts permitted hereunder to be maintained with a depository institution
other than Bank;

 

(l)           a landlord waiver or subordination with respect to each of
Borrower’s leased locations, and a bailee waiver with respect to each
third-party location where Borrower maintains any Material Collateral;

 

(m)         an Authorization for Automatic Loan Payment on Bank’s standing form,
duly executed by Borrower; and

 

(n)          an initial field examination of Borrower’s Books and the
Collateral; and

 

(o)          such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

 



6

 

 

3.2          Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)          timely receipt by Bank of a Payment/Advance Form; and

 

(b)          the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such other date). The making of each Credit Extension
shall be deemed to be a representation and warranty by Borrower on the date of
such Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

 

4.          CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in and Lien on the Collateral to secure the prompt
repayment of any and all Obligations and to secure the prompt performance by
Borrower of each of its covenants and duties under the Loan Documents. Except as
set forth in the Disclosure Schedules, and subject only to Permitted Liens that
may have priority by operation of law, such security interest constitutes a
valid, first-priority security interest in all presently existing Collateral,
and will constitute a valid, first-priority security interest in later-acquired
Collateral. Borrower also hereby agrees not to sell, transfer, assign, mortgage,
pledge, lease, grant a security interest in, or encumber any of its Intellectual
Property, except as provided in this Agreement in connection with Permitted
Liens and Permitted Transfers. Notwithstanding any termination of this
Agreement, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations (other than inchoate indemnification obligations) are
outstanding. Following the payment in full in cash of the Obligations (other
than inchoate indemnification obligations) and the termination of Bank’s
obligations to make any Credit Extensions, Bank shall, at Borrower’s sole costs
and expense, and upon receipt of a written request from Borrower to do so,
release its Liens in the Collateral and the rights therein shall revert to
Borrower.

 

4.2          Perfection of Security Interest. Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and
(ii) contain any other information required by the Code for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable. Borrower shall from time to time endorse and deliver to Bank, at the
request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where material (as determined by Bank) Collateral is in possession of
a third party bailee, Borrower shall take such steps as Bank reasonably requests
for Bank to (i) obtain an acknowledgment, in form and substance satisfactory to
Bank, of the bailee that the bailee holds such Collateral for the benefit of
Bank, (ii) obtain “control” of any Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper (as such
items and the term “control” are defined in Division 9 of the Code) by causing
the securities intermediary or depositary institution or issuing bank to execute
a control agreement in form and substance satisfactory to Bank. Borrower will
not create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations (other than inchoate
indemnification obligations) are outstanding.

 



7

 

 

4.3          Field Exams. Bank (through its officers, employees or agents) shall
conduct, during Borrower’s usual business hours and at Borrower’s expense, an
initial field examination of Borrower’s Books and the Collateral. Thereafter,
Bank (through any of its officers, employees, or agents) shall have the right,
upon reasonable prior notice, annually (or more frequently if an Event of
Default has occurred and is continuing), during Borrower’s usual business hours
and at Borrower’s expense, to conduct additional field examinations of
Borrower’s Books and the Collateral. The cost of each field examination shall be
$850 per day, per examiner, plus expenses.

 

4.4          Collateral Collections. Bank and Borrower will establish a lockbox
and related cash collection deposit account at Bank for the remittance and
deposit of payments from Borrower’s customers. Borrower shall instruct its
customers to remit all checks and other similar tangible payment items to the
lockbox and to remit all electronic payments directly to the collection account.
If despite such instructions, Borrower receives any checks or other tangible
payment items from its customers, Borrower shall hold such items in trust and
promptly deposit the same, in kind, with any appropriate endorsement, into the
collection account. Borrower authorizes Bank, at Bank’s discretion, to apply all
collections on deposit in the collection account to reduce the balance of the
Advances.

 

5.          REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification. Borrower is a corporation duly
existing under the laws of the Borrower State and qualified and licensed to do
business in any state in which the conduct of its business or its ownership of
property requires that it be so qualified, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Effect.

 

5.2          Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s organizational documents, nor will they
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.

 

5.3          Collateral.

 

(a)          Borrower has rights in or the power to transfer the Collateral, and
its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens.

 

(b)          All Accounts are bona fide existing obligations. Other than with
respect to software subscription, maintenance and service contracts and other
agreements pursuant to which Borrower bills or invoices customers in advance,
the property or services giving rise to such Accounts have been delivered or
rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor.

 

(c)          All Inventory is in all material respects of good and merchantable
quality, free from all material defects, except for Inventory for which adequate
reserves have been made in accordance and as required by GAAP; provided however,
the Borrower does from time to time discover, in the ordinary course of its
business, Inventory that may be defective in one or more respects and generally
takes reserves for such Inventory within three months of such discovery.

 

5.4          Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to third parties in the ordinary course of business and other licenses
of property that may be exclusive in one or more respects but do not result in a
transfer of title to the underlying licensed property. To the best of Borrower’s
knowledge, each of the material Copyrights, Trademarks and Patents (other than
pending applications) is valid and enforceable, and no part of any material
Intellectual Property Collateral has been judged invalid or unenforceable, in
whole or in part, and no claim has been made to Borrower that any part of the
Intellectual Property Collateral violates the rights of any third party except
to the extent such claim would not reasonably be expected to cause a Material
Adverse Effect.

 



8

 

 

5.5          Name; Location of Chief Executive Office. Except as disclosed in
the Disclosure Schedules or as disclosed pursuant to Section 7.2, Borrower has
not done business under any name other than that specified on the signature page
hereof, and its exact legal name is as set forth in the first paragraph of this
Agreement. Except as disclosed to Bank pursuant to Section 7.2, the chief
executive office of Borrower is located in the Chief Executive Office State at
the address indicated in Section 10 hereof.

 

5.6          Litigation. Except as set forth in the Disclosure Schedules or as
disclosed pursuant to Section 6.2, there are no actions or proceedings pending
by or against Borrower or any Subsidiary before any court or administrative
agency in which a likely adverse decision would reasonably be expected to have a
Material Adverse Effect.

 

5.7          Accuracy of Financial Statements. All financial statements related
to Borrower that are delivered by Borrower to Bank fairly present in all
material respects Borrower’s financial condition as of the date thereof and
Borrower’s results of operations for the period then ended. There has not been a
material adverse change in the financial condition of Borrower since the date of
the most recent of such financial statements submitted to Bank.

 

5.8          Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature.

 

5.9          Compliance with Laws and Regulations. Borrower has met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA. No event has occurred resulting from Borrower’s failure to comply with
ERISA that is reasonably likely to result in Borrower’s incurring any liability
that could have a Material Adverse Effect. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940. Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower has complied in all material respects with all the provisions of the
Federal Fair Labor Standards Act. Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect. Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect. Borrower has filed or caused to be filed all tax returns required to be
filed, and has paid, or has made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.

 

5.10        Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries.
Borrower does not own any stock, partnership interest or other equity securities
of any Person, except for Permitted Investments.

 

5.11        Government Consents. Borrower has obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all governmental authorities that are necessary for the continued
operation of Borrower’s business as currently conducted, except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Effect.

 

5.12        Material Adverse Effect. Since December 31, 2014, no Material
Adverse Effect has occurred.

 

5.13        Inbound Licenses. Except as disclosed on the Disclosure Schedules or
as disclosed pursuant to Section 6.9, Borrower is not a party to, nor is bound
by, any license or other agreement that is material to Borrower’s business
(other than over-the-counter software, open-source software, and other software
that is commercially available to the public) which prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property (other than to the extent that
any such prohibition would be rendered ineffective pursuant to Sections 9406,
9407, 9408 or 9409 of the Code or any other applicable law or principles of
equity).

 



9

 

 

5.14        Full Disclosure. No representation, warranty or other statement made
by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

6.          AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations
(other than inchoate indemnification obligations), and for so long as Bank may
have any commitment to make a Credit Extension hereunder, Borrower shall do all
of the following:

 

6.1          Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ organizational existence and good standing in
the Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could have a Material Adverse
Effect, and shall furnish to Bank the organizational identification number
issued to Borrower by the authorities of the Borrower State. Borrower shall
meet, and shall cause each Subsidiary to meet, the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply in all material respects with all applicable Environmental Laws,
and maintain all material permits, licenses and approvals required thereunder
where the failure to do so could have a Material Adverse Effect. Borrower shall
comply, and shall cause each Subsidiary to comply, with all statutes, laws,
ordinances and government rules and regulations to which it is subject, and
shall maintain, and shall cause each of its Subsidiaries to maintain, in force
all licenses, approvals and agreements, the loss of which or failure to comply
with which would reasonably be expected to have a Material Adverse Effect.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)          Borrower shall deliver to Bank: (i) as soon as available, but in
any event within thirty (30) days after the end of each calendar month, a
company-prepared balance sheet, income statement, and cash flow statement
covering Borrower’s operations during such period, in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (ii) as soon as
available, but in any event within 180 days after the end of Borrower’s fiscal
year, audited financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an opinion which is unqualified (except with
respect to a going concern clause specifying the need for future equity
financings) or otherwise consented to in writing by Bank on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (iii) promptly upon receipt of notice thereof, a report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $100,000 or more; (iv) promptly upon receipt, each management
letter prepared by Borrower’s independent certified public accounting firm
regarding Borrower’s management control systems; (v) as soon as available, but
in any event not later than February 15 of each calendar year, Borrower’s
financial and business projections and budget, presented in a month-by-month
format, for such year, with written certification signed by a Responsible
Officer of approval thereof by Borrower’s board of directors; (vi) such budgets,
sales projections, operating plans or other financial information generally
prepared by Borrower in the ordinary course of business as Bank may reasonably
request from time to time; and (vii) within the time periods prescribed by
Section 6.8(b), a report signed by Borrower, in form reasonably acceptable to
Bank, listing any applications or registrations that Borrower has made or filed
in respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations, as well as any material change in
Borrower’s Patents, Copyrights or Trademarks, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not previously identified to Bank.

 

(b)          Within thirty (30) days after the end of each month, Borrower shall
deliver to Bank a company-prepared report of Borrower’s recurring revenue for
such month in a form reasonably satisfactory to Bank.

 



10

 

 

(c)          Within thirty (30) days after the end of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days after submission of the unsigned
electronic copy the certification of monthly financial statements, the
intellectual property report, the Borrowing Base Certificate and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.

 

6.3          Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date.

 

6.4          Taxes. Borrower shall make and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

6.5          Insurance.

 

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain liability and other
insurance in amounts and of a type that are customary to businesses similar in
size and scope to Borrower’s.

 

(b)          All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee, and all liability insurance policies shall show Bank as an additional
insured. Upon Bank’s request, Borrower shall deliver to Bank certified copies of
the policies of insurance and evidence of all premium payments. If no Event of
Default has occurred and is continuing, proceeds payable under any casualty
policy will, at Borrower’s option, be payable to Borrower to replace the
property subject to the claim, provided that any such replacement property shall
be deemed Collateral in which Bank has been granted a first priority security
interest. If an Event of Default has occurred and is continuing, all proceeds
payable under any such policy shall, at Bank’s option, be payable to Bank to be
applied on account of the Obligations.

 

6.6          Primary Depository. Within 90 days of the Closing Date (or such
later date as Bank may agree in writing), Borrower shall maintain its primary
depository and operating accounts with Bank. At all times from and after the
date that is 10 days after the Closing Date (or such later date as Bank may
agree in writing), Borrower shall cause all banks or other depositary
institutions with which Borrower maintains any deposit account to enter into a
deposit account control agreement with Bank, in form and substance reasonably
satisfactory to Bank.

 

6.7          Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:

 

(a)          EBITDA. Borrower shall achieve EBITDA for each periods noted below
of not less than the applicable amount set forth below for such fiscal quarter:

 



11

 

 

Six Month Period Ending Minimum EBITDA March 31, 2015 ($2,200,000) June 30, 2015
($3,250,000) September 30, 2015 ($2,750,000) December 31, 2015 ($2,000,000)
March 31, 2016 ($1,500,000) June 30, 2016 ($750,000) September 30, 2016
($250,000)

December 31, 2016

and thereafter

$0

 

 

Bank shall test Borrower’s compliance with this covenant as of the last day of
each fiscal quarter of Borrower.

 

(b)          Churn Rate. Borrower shall achieve a Churn Rate (i) for each month
during the term of this Agreement of not less than -1%, and (ii) for each
trailing three month period (calculate on a rolling basis) during the term of
this Agreement of not less than -2%.

 

6.8          Registration of Intellectual Property Rights.

 

(a)          Borrower shall register or cause to be registered (to the extent
not already registered) with the United States Patent and Trademark Office or
the United States Copyright Office, as the case may be, those registrable
intellectual property rights now owned or hereafter developed or acquired by
Borrower, to the extent that Borrower, in its reasonable business judgment,
deems it appropriate to so protect such intellectual property rights.

 

(b)          Borrower shall provide Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, including the date of such filing and the registration or
application numbers, (i) with respect to any filings with the United States
Patent and Trademark Office, within 30 days of each fiscal quarter-end, and (ii)
with respect to any filings with the United States Copyright Office, within 5
days of any such filing.

 

(c)          Borrower shall (i) give Bank written notice, as required pursuant
to Section 6.2(a)(vii) and 6.2(b), of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title appears on
such applications or registrations, and the date such applications or
registrations are filed; (ii) execute such documents as Bank may reasonably
request for Bank to maintain its perfection in such intellectual property rights
to be registered by Borrower; (iii) upon the request of Bank, either deliver to
Bank or file such documents simultaneously with the filing of any such
applications or registrations; and (iv) upon filing any such applications or
registrations, promptly provide Bank with a copy of such applications or
registrations together with any exhibits, evidence of the filing of any
documents requested by Bank to be filed for Bank to maintain the perfection and
priority of its security interest in such intellectual property rights, and the
date of such filing.

 

(d)          Borrower shall execute and deliver such additional instruments and
documents from time to time as Bank shall reasonably request to perfect and
maintain the perfection and priority of Bank’s security interest in the
Intellectual Property Collateral.

 

(e)          Borrower shall use commercially reasonable efforts in its
reasonable business judgment to (i) protect, defend and maintain the validity
and enforceability of the trade secrets, Trademarks, Patents and Copyrights that
are material to its business, (ii) detect infringements of the Trademarks,
Patents and Copyrights that are material to its business and promptly advise
Bank in writing of material infringements detected and (iii) not allow any
material Trademarks, Patents or Copyrights to be abandoned, forfeited or
dedicated to the public without the written consent of Bank, which shall not be
unreasonably withheld.

 



12

 

 

(f)           Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section 6.8, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section 6.8.

 

6.9          Consent of Inbound Licensors. Prior to entering into or becoming
bound by any inbound license or agreement (other than over-the-counter software,
open-source software, and other software that is commercially available to the
public) the failure, breach or termination of which could reasonably be expected
to cause a Material Adverse Effect, Borrower shall: (i) provide written notice
to Bank of the material terms of such license or agreement with a description of
its likely impact on Borrower’s business or financial condition; and (ii) upon
the request of Bank, in good faith use commercially reasonable efforts to obtain
the consent of, or waiver by, any person whose consent or waiver is necessary
for (A) Borrower’s interest in such licenses or contract rights to be deemed
Collateral and for Bank to have a security interest in it that might otherwise
be restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future, and (B) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents, provided, however, the failure to obtain any such consent or
waiver shall not constitute a default under this Agreement.

 

6.10        Creation/Acquisition of Subsidiaries. If Borrower creates or
acquires any Subsidiary, Borrower shall promptly notify Bank of the creation or
acquisition of such Subsidiary and take all such action as may be reasonably
required by Bank to cause such Subsidiary, if a domestic Subsidiary that is not
an Immaterial Subsidiary, to guarantee the Obligations of Borrower under the
Loan Documents and to grant a continuing pledge and security interest in and to
the personal property of such domestic Subsidiary (substantially as described on
Exhibit B hereto), and Borrower shall grant and pledge to Bank a perfected
security interest in 100% of the Shares of such Subsidiary, if a domestic
Subsidiary, or in 65% of the Shares of such Subsidiary, if such Subsidiary is a
foreign Subsidiary.

 

6.11        Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.          NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than inchoate
indemnification obligations) are paid in full or for so long as Bank may have
any commitment to make any Credit Extensions, Borrower will not do any of the
following:

 

7.1          Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or, subject to
Section 6.6, move cash balances on deposit with Bank to accounts opened at
another financial institution, other than Permitted Transfers.

 

7.2          Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. Change
its name or the Borrower State or relocate its chief executive office without 30
days prior written notification to Bank; replace its chief executive officer or
chief financial officer (i) without prompt notice to Bank and (ii) unless a
replacement for such officer is approved by Borrower’s Board of Directors and
engaged by Borrower within ninety (90) days after such change; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; have a Change in Control; provided that
the foregoing clause shall not apply to any Change in Control pursuant to which
the Obligations are indefeasibly paid in full in cash contemporaneously with the
close or consummation of such transaction and the Bank’s obligations to make any
Credit Extensions are terminated as of the close or consummation of such
transaction.

 



13

 

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person without Bank’s prior written consent (which shall not be unreasonably
withheld) except where (i) such transactions do not in the aggregate exceed
$250,000 during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity; provided that the foregoing Section 7.3 shall not apply to any
transaction pursuant to which the Obligations are indefeasibly paid in full in
cash contemporaneously with the close or consummation of such transaction and
the Bank’s obligations to make any Credit Extensions are terminated as of the
close or consummation of such transaction.

 

7.4          Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than, in each case, with respect to Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness; provided however, Borrower may prepay (a) Indebtedness
to Bank, (b) Indebtedness described in clause (c) of the Permitted Indebtedness
definition to the extent required by the terms thereof as a result of a
casualty, condemnation or similar event with respect to the assets securing such
Indebtedness and (c) Indebtedness described in clause (d) of the Permitted
Indebtedness definition to the extent permitted under the terms of the
applicable subordination agreement with Bank.

 

7.5          Encumbrances. Create, incur, assume or allow any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or covenant to any other Person (other than
Bank or the lenders holding Subordinated Debt) that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property, other than Permitted Liens and customary
restrictions on Liens and assignments contained in-bound license agreements
entered into by Borrower in the ordinary course of its business to the extent
such restrictions would be rendered ineffective pursuant to Sections 9406, 9407,
9408 or 9409 of the Code or any other applicable law or principles of equity.

 

7.6          Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock of Borrower, except that Borrower may (i) repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase, (ii) repurchase the stock of former employees pursuant to
stock repurchase agreements by the cancellation of indebtedness owed by such
former employees to Borrower regardless of whether an Event of Default exists;
(iii) make dividends and other distributions payable solely in additional shares
of capital stock and (iv) issue shares of capital stock in connection with the
conversion of other shares of capital stock or Indebtedness.

 

7.7          Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8          Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person, (ii)
reasonable and customary fees paid to members of Borrower’s Board of Directors
or members of the Board of Directors of any Subsidiary, to the extent the
payment of such fees are consistent with past practices, (iii) reasonable and
customary employment agreements in the ordinary course of the Borrower’s
business or otherwise approved by the Borrower’s Board of Directors; (iv)
Permitted Investments, and (v) bona fide equity and Subordinated Debt
investments in Borrower from an Affiliate of Borrower.

 



14

 

 

7.9          Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt and the terms of the
subordination agreement relating to such Subordinated Debt, or amend any
provision of any document evidencing such Subordinated Debt, except in
compliance with the terms of the subordination agreement relating to such
Subordinated Debt, or amend any provision affecting Bank’s rights contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.

 

7.10        Inventory and Equipment. Store any Material Collateral with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold such Material Collateral
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Material Collateral. Except for Inventory sold in the
ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth on the Disclosure Schedules, or such other locations of which
Borrower gives Bank prior written notice.

 

7.11        No Investment Company; Margin Regulation. Become or be controlled by
an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8.          EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default. If Borrower fails to pay when due any payment of
principal or interest due on the Credit Extensions, or Borrower fails to pay any
fee within 3 Business Days of the due date thereof, or Borrower fails to pay any
Bank Expenses or any other amount payable hereunder or under any Loan Document
within 10 Business Days of the due date thereof (provided that during the cure
period, the failure to cure such payment default shall not be an Event of
Default);

 

8.2          Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Sections 6.2,
6.4, 6.5, 6.6, or 6.7 or violates any of the covenants contained in Section 7 of
this Agreement; or

 

(b)          If Borrower fails or neglects to perform or observe any other
material term, provision, condition or covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
30 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof;

 

8.3          Defective Perfection. If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in the report;

 

8.4          [Reserved].

 

8.5          Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 10 days after
Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

 



15

 

 

8.6          Insolvency. If Borrower becomes unable to pay its debts (including
trade debts) as the come due, or if an Insolvency Proceeding is commenced by
Borrower, or if an Insolvency Proceeding is commenced against Borrower and is
not dismissed or stayed within 60 days (provided that no Credit Extensions will
be made prior to the dismissal of such Insolvency Proceeding);

 

8.7          Other Agreements. If there is a default or other failure to perform
in any agreement to which Borrower is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$100,000 or that would reasonably be expected to have a Material Adverse Effect;
provided, however, that the Event of Default under this Section 8.7 caused by
the occurrence of a breach or default under such other agreement shall be cured
or waived for purposes of this Agreement upon Bank receiving written notice from
the party asserting such breach or default of such cure or waiver of the breach
or default under such other agreement, if at the time of such cure or waiver
under such other agreement (x) Bank has not declared an Event of Default under
this Agreement or exercised any rights with respect thereto; (y) any such cure
or waiver does not result in an Event of Default under any other provision of
this Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower or any
Guarantor;

 

8.8          Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank relating to such Subordinated
Debt;

 

8.9          Judgments. If one or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
$100,000 (not covered by independent third-party insurance as to which liability
has been accepted by such insurance carrier) shall be rendered against Borrower
or the Subsidiary and the same are not within 10 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order or decree).

 

8.10        Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

8.11        Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any “Event
of Default” under any Guaranty or any security agreement securing any Guaranty
(collectively, the “Guaranty Documents”) has occurred and is continuing, or any
guarantor revokes a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any Guarantor.

 

9.          BANK’S RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default, Bank may, at its election, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:

 



16

 

 

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.6, all Obligations shall become immediately due and payable without any action
by Bank);

 

(b)          Demand that Borrower (i) deposit cash with Bank in an amount equal
to the amount of any Letters of Credit remaining undrawn, as collateral security
for the repayment of any future drawings under such Letters of Credit, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of the Letters of Credit, and Borrower shall promptly
deposit and pay such amounts;

 

(c)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(d)          Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order Bank reasonably considers
advisable;

 

(e)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(f)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(g)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(h)          Sell the Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

 

(i)           Bank may credit bid and purchase at any public sale;

 

(j)           Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 



17

 

 

(k)          Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2          Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession, cash or deposit such checks or other items of
payment or security, and apply to the Obligations all proceeds of such checks or
other items; (c) sign Borrower’s name on any invoice or bill of lading relating
to any Account, drafts against account debtors, schedules and assignments of
Accounts, verifications of Accounts, and notices to account debtors; (d) dispose
of any Collateral and apply all cash sale proceeds to the Obligations; (e) make,
settle, and adjust all claims under and decisions with respect to Borrower’s
policies of insurance and apply to the Obligations all amounts received by Bank
pursuant to such policies; (f) settle and adjust disputes and claims respecting
the accounts directly with account debtors, for amounts and upon terms which
Bank determines to be reasonable, and apply to the Obligations all amounts
received by Bank in connection with any such settlement and adjustment;
(g) enter into a short-form intellectual property security agreement consistent
with the terms of this Agreement for recording purposes only or modify, in its
sole discretion, any intellectual property security agreement entered into
between Borrower and Bank without first obtaining Borrower’s approval of or
signature to such modification by amending Exhibits A, B, and C, thereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in which Borrower no longer has or claims to
have any right, title or interest; and (h) file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to
any of the Collateral; provided Bank may exercise such power of attorney to sign
the name of Borrower on any of the documents described in clause (g) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations (other than inchoate indemnification obligations) have been fully
repaid and performed and Bank’s obligation to provide advances hereunder is
terminated.

 

9.3          Accounts Collection. At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account. Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

 

9.4          Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Line as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.5 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5          Bank’s Liability for Collateral. Bank has no obligation to clean up
or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

9.6          No Obligation to Pursue Others. Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

 



18

 

 

9.7          Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 9.7
may not be waived or modified by Bank by course of performance, conduct,
estoppel or otherwise.

 

9.8          Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements, compliance
certificates and other informational documents which may be sent by first-class
mail, postage prepaid or e-mail) shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telefacsimile to Borrower or to Bank, as the case may
be, at its addresses set forth below:

 

 If to Borrower:NTN Buzztime, Inc. 2231 Rutherford Road, Suite 200 Carlsbad,
California 92008   Attn: Allen Wolff   E-mail: allen.wolff@buzztime.com

 

 If to Bank:East West Bank 555 Montgomery Street, 9th Floor

San Francisco, CA 94111

Attn: Alexis Coyle   Fax: (415) 986-0847   E-mail: alexis.coyle@eastwestbank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL PREFERENCE.

 

11.1          Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without regard to principles of conflicts of law. Each of Borrower and Bank
hereby submits to the exclusive jurisdiction of the state and Federal courts
located in the County of Los Angeles, State of California; provided, however,
that nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or 3 days after deposit in the U.S.
mails, proper postage prepaid.

 



19

 

 

11.2          JURY TRIAL WAIVER. BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

11.3          JUDICIAL REFERENCE PROVISION. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY, if the above waiver of the right to a trial by jury is not enforceable,
the parties hereto agree that any and all disputes or controversies of any
nature between them arising at any time shall be decided by a reference to a
private judge, mutually selected by the parties (or, if they cannot agree, by
the Presiding Judge of the Santa Clara County, California Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in Santa
Clara County, California; and the parties hereby submit to the jurisdiction of
such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential,
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure§ 644(a). Nothing in this paragraph shall limit the right
of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

12.          GENERAL PROVISIONS.

 

12.1          Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

 

12.2          Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement or any
other Loan Document; and (b) all losses or Bank Expenses in any way suffered,
incurred, or paid by Bank, its officers, employees and agents as a result of or
in any way arising out of, following, or consequential to transactions between
Bank and Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

12.3          Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 



20

 

 

12.4          Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5          Correction of Loan Documents. Bank may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.

 

12.6          Amendments in Writing, Integration. All amendments to or
termination of this Agreement or the other Loan Documents must be in writing and
signed by the parties to this Agreement or to such other Loan Document, as
applicable. All prior agreements, understandings, representations, warranties,
and negotiations between the parties hereto with respect to the subject matter
of this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the other Loan Documents.

 

12.7          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.

 

12.8          Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations (other than inchoate indemnification obligations) remain outstanding
or Bank has any obligation to make any Credit Extension to Borrower. The
obligations of Borrower to indemnify Bank with respect to the expenses, damages,
losses, costs and liabilities described in Section 12.2 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Bank have run.

 

12.9          Confidentiality. In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Credit
Extensions, provided that they have entered into a comparable confidentiality
agreement in favor of Borrower and have delivered a copy to Borrower, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank, (v) to Bank’s accountants, auditors and
regulations, and (vi)  as Bank may determine in connection with the enforcement
of any remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.

 

12.10        Patriot Act. To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account. WHAT THIS MEANS FOR YOU: when you open an account, we will ask your
name, address, date of birth, and other information that will allow us to
identify you. We may also ask to see your driver’s license or other identifying
documents.

 

12.11        No Consequential Damages. No party to this Agreement or any other
Loan Document, nor any agent or attorney of such party or Bank, shall be liable
to any other party to this Agreement or any other Person on any other theory of
liability of any special, indirect, consequential or punitive damages.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

BORROWER:

 

NTN BUZZTIME, INC.,

a Delaware corporation

 

 

By: /s/ Allen Wolff

Name: Allen Wolff

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Pages Continue]

 



22

 

 

BANK:

 

EAST WEST BANK,

a California banking corporation

 

 

By: /s/ Gregory Peterson

Name: Gregory Peterson

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses), incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Base” means, as of any date of determination thereof, an amount equal
to the product of:

 

(a)           the average Monthly Recurring Revenue for the immediately
preceding three months; times 

 

(b)          one plus the Borrower’s average Churn Rate for the immediately
preceding three months (not to exceed zero); times

 

(c)          300%.

 

“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit D, with appropriate insertions.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 



24

 

 

“Change in Control” means any event, transaction, or occurrence as a result of
which any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act) or a
stockholder in Borrower as of the Closing Date, directly or indirectly, of
securities of Borrower, representing more than fifty percent (50%) or more of
the combined voting power of Borrower’s then outstanding securities; provided,
however, that a Change in Control shall not include (i) any consolidation or
merger effected exclusively to change the domicile of Borrower, or (ii) any
transaction or series of transactions principally for bona fide equity financing
purposes in which cash is received by Borrower or indebtedness of Borrower is
cancelled or converted or a combination thereof.

 

“Chief Executive Office State” means California, the state in which Borrower’s
chief executive office is located.

 

“Churn Rate” means, with respect to any month, the quotient of (a) (i) Monthly
Net Revenue Change calculated with respect to such month, divided by (b)
Borrower’s monthly revenue from subscriptions, as reflected in (i) of the
definition of Monthly Recurring Revenue for the month of such date of
determination.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Commercial Code as amended or supplemented from time
to time.

 

“Collateral” means the property described on Exhibit B attached hereto.

 

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit E, with appropriate insertions.

 

“Control Agreement” means an agreement entered into among Borrower, Bank and, as
applicable, a depository institution (other than Bank) at which Borrower
maintains a deposit account or a securities intermediary or commodity
intermediary at which Borrower maintains a securities account or a commodity
account, pursuant to which Bank obtains control (within the meaning of the Code)
over such deposit account, securities account, or commodity account.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means, collectively:

 

(a)     All present and future United States registered copyrights and copyright
registrations (including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. Section 106 and any exclusive
rights which may in the future arise by act of Congress or otherwise), and all
present and future applications for copyright registrations (including
applications for copyright registrations of derivative works and compilations)
(collectively, “Registered Copyrights”), and any and all royalties, payments and
other amounts payable to Borrower in connection with Registered Copyrights,
together with all renewals and extensions of Registered Copyrights, the right to
recover for all past, present and future infringements of Registered Copyrights,
and all computer programs and tangible property embodying or incorporating
Registered Copyrights, and all other rights of every kind whatsoever accruing
thereunder or pertaining thereto; and

 



25

 

 

(b)     All present and future copyrights, computer programs and other rights
subject to (or capable of becoming subject to) United States copyright
protection which are not registered in the United States Copyright Office
(collectively, “Unregistered Copyrights”), whether now owned or hereafter
acquired, and any and all royalties, payments, and other amounts payable to
Borrower in connection with Unregistered Copyrights, together with all renewals
and extensions of Unregistered Copyrights, the right to recover for all past,
present and future infringements of Unregistered Copyrights, and all computer
programs and all tangible property embodying or incorporating Unregistered
Copyrights, and all other rights of every kind whatsoever accruing thereunder or
pertaining thereto.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Disclosure Schedules” means the schedule of exceptions attached hereto and
approved by Bank, if any.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“EBITDA” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, (a) Net Income,
plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of
Net Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) non-cash stock compensation expenses, plus (f) other non-cash
expenses and charges, plus (g) to the extent approved by Bank, other one-time
charges, plus (h) to the extent approved by Bank, any losses arising from the
sale, exchange, transfer or other disposition of assets not in the ordinary
course of business.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Section 8.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

 

“Guaranties” means, collectively, any guaranty of the Obligations hereafter made
by any other Person in favor of Bank, and “Guaranty” means any such guaranty
individually.

 

“Guarantors” means, collectively, (i) each domestic Subsidiary of Borrower that
is not an Immaterial Subsidiary, and (ii) any Person that guarantees Borrower’s
payment and performance of the Obligations pursuant to a Guaranty, and
“Guarantor” means such Person individually.

 

“IBM Indebtedness” means Indebtedness in an aggregate amount not to exceed
$2,500,000 at any time owing by Borrower to IBM Credit LLC or its Affiliates
(“IBM”), which Indebtedness is secured by Liens (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment.

 



26

 

 

“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of any
Borrower designated as such by such Borrower in writing and which as of such
date holds assets representing 5% or less of the Borrower’s consolidated total
assets as of such date (determined in accordance with GAAP), and which has
generated less than 5% of the Borrower’s consolidated total revenues determined
in accordance with GAAP for the four fiscal quarter period ending on the last
day of the most recent period for which financial statements have been delivered
after the Closing Date pursuant to Section 6.2; provided that all Subsidiaries
that are individually “Immaterial Subsidiaries” shall not have aggregate
consolidated total assets that would represent 10% or more of the Borrower’s
consolidated total assets as of such date or have generated 10% or more of the
Borrower’s consolidated total revenues for such four fiscal quarter period, in
each case determined in accordance with GAAP.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means Copyrights, Patents, Trademarks, servicemarks and
applications therefor, now owned or hereafter acquired, or any claims for
damages by way of any past, present or future infringement of any of the
foregoing.

 

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:

 

(a)Copyrights, Trademarks and Patents;

 

(b)Any and all right, title and interest in and to any and all present and
future licensing agreements with respect to Copyrights;

 

(c)Any and all present and future accounts, accounts receivable, royalties and
other rights to payment arising from, in connection with, or relating to
Copyrights;

 

(d)Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(e)Any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held;

 

(f)Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(g)All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(h)All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

 

(i)All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing, and all license royalties and proceeds of infringement suits,
and all rights corresponding to the foregoing throughout the world and all
re-issues, divisions, continuations, renewals, extensions and
continuations-in-part of the foregoing.

 



27

 

 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

 

“Interest Period” means, for any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which such LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is 1, 2, 3 or 6 months thereafter, or such other period upon which Bank and
Borrower may agree, in each case as Borrower may elect in the applicable
Payment/Advance Form or LIBOR Loan Continuation Certificate; provided, however,
that (a) no Interest Period with respect to any LIBOR Loan shall end later than
the Revolving Maturity Date, (b) the last day of an Interest Period shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Loan, the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day,
(d) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IP Security Agreement” means the Intellectual Property Security Agreement dated
as of the Closing Date by and between Borrower and Bank.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with Section
2.1(b)(iii).

 

“LIBOR” means, for any LIBOR Determination Date with respect to an Interest
Period for any Advance to be made, continued as or converted into a LIBOR Loan,
the rate of interest per annum for such Interest Period that appears on
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market) as of 11:00 a.m. (local time in such interbank market)
3 Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

 

“LIBOR-Based Rate” means, for any Interest Period in respect of any LIBOR Loan,
an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of
1%) equal to LIBOR for such Interest Period divided by 1 minus the Reserve
Requirement for such Interest Period.

 

“LIBOR Interest Payment Date” means, with respect to any LIBOR Loan, the last
day of each Interest Period applicable to such LIBOR Loan.

 

“LIBOR Loan” means the portion of any Advance that bears interest based on the
LIBOR-Based Rate.

 

“LIBOR Rate Determination Date” means each date for calculating the LIBOR for
the purpose of determining the interest rate in respect of an Interest Period.
The LIBOR Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

 



28

 

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any Bank Services
Agreement, any note or notes executed by Borrower, the IP Security Agreement,
the Guaranties and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Collateral” means Collateral having a fair market value of at least
$200,000.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.

 

“Monthly Net Revenue Change” means, with respect to any month of determination,
(a) the sum of the One Month Recurring Revenue Amounts for recurring revenues
attributable to subscriptions, software and hardware initially leased, sold or
licensed by Borrower during the month of determination, minus (b) the sum of the
One Month Recurring Revenue Amounts for recurring revenues lost during the month
of determination due to customer cancellations and terminations.

 

“Monthly Recurring Revenue” Monthly Recurring Revenue” means, with respect to
any month, (i) all recurring subscription revenue attributable to software sold
or licensed by Borrower and all recurring revenue relating to services delivered
by Borrower (including revenue under software maintenance and service contracts
regardless of whether services are required to be actually delivered), (ii) all
revenue attributable to Borrower’s “Arcade” and “Stump” product lines, and (iii)
50% of all revenues attributable to the sale or leasing of hardware to an
account debtor in connection with the revenues described in clauses (i) or (ii)
of this definition, in each case  which have been earned during such period and
calculated on a basis consistent with the financial statements delivered to Bank
prior to the Closing Date.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement, the other Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, Bank Services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.

 

“One Month Recurring Revenue Amount” means, with respect to a given stream of
recurring revenue, the amount of recurring revenue expected for a period of one
month.

 

“Overadvance” means that (a) the sum of (i) the aggregate outstanding Advances
on any date and (ii) the aggregate undrawn amount under all Letters of Credit
outstanding on such date exceeds (b) the lesser of (i) the Revolving Line or
(ii) the Borrowing Base.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” shall be a form substantially similar to Exhibit C
attached hereto, with appropriate insertions.

 



29

 

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)Indebtedness of Borrower in favor of Bank;

 

(b)Indebtedness existing on the Closing Date and disclosed in the Disclosure
Schedules;

 

(c)The IBM Indebtedness and such other Indebtedness not to exceed $250,000 in
the aggregate in any fiscal year of Borrower secured by a lien described in
clause (c) of the defined term “Permitted Liens”; provided that in each case,
such Indebtedness does not exceed the lesser of the cost or fair market value of
the equipment financed with such Indebtedness;

 

(d)Subordinated Debt;

 

(e)Indebtedness to trade creditors incurred in the ordinary course of business;

 

(f)Indebtedness not exceeding $100,000 in the aggregate with respect to surety
bonds and similar obligations incurred in the ordinary course of business;

 

(g)Indebtedness arising with respect to customary indemnification and purchase
price adjustment obligations incurred in connection with Permitted Transfers ;

 

(h)Indebtedness to the extent it is described in clause (i) of the defined term
"Permitted Investments";

 

(i)Indebtedness in the form of the obligation to reimburse or prepay any bank or
other Person in respect to amounts paid under a letter of credit, banker's
acceptance, or similar instruments, whether drawn or undrawn; and

 

(j)Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

“Permitted Investment” means: Investments existing on the Closing Date disclosed
in the Disclosure Schedules;

 

(a)(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s deposit and money
market accounts;

 

(b)Repurchases of stock from current or former employees, contractors or
directors of Borrower under the terms of applicable repurchase agreements (i) in
an aggregate amount not to exceed $100,000 in any fiscal year, provided that no
Event of Default has occurred, is continuing or would exist after giving effect
to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such employees,
contractors or directors to Borrower regardless of whether an Event of Default
exists;

 

(c)Investments accepted in connection with Permitted Transfers;

 



30

 

 

(d)Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $100,000 in the aggregate
in any fiscal year;

 

(e)Investments not to exceed $100,000 in the aggregate in any fiscal year
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

 

(f)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(g)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary; and

 

(h)Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $100,000 in the aggregate in any
fiscal year.

 

“Permitted Liens” means the following:

 

(a)Any Liens existing on the Closing Date and disclosed in the Disclosure
Schedules (excluding Liens to be satisfied with the proceeds of the Advances)
and any Liens in favor of Bank;

 

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank's security interests;

 

(c)Liens securing the IBM Indebtedness and Liens securing such other
Indebtedness not to exceed $250,000 in the aggregate at any time (i) upon or in
any Equipment acquired or held by Borrower or any of its Subsidiaries to secure
the purchase price of such Equipment or indebtedness incurred solely for the
purpose of financing the acquisition or lease of such Equipment, or (ii)
existing on such Equipment at the time of its acquisition, provided that the
Liens are confined solely to the property so acquired and improvements thereon,
and the proceeds of such Equipment;

 

(d)Liens securing Subordinated Debt;

 

(e)Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(d) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

(f)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 or 8.9;

 

(g)Liens in favor of other financial institutions arising in connection with
Borrower's deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts;

 



31

 

 

(h)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business and other licenses of property that may be
exclusive in one or more respects but do not result in a transfer of title to
the underlying licensed property;

 

(i)the interests of licensors under licenses;

 

(j)Liens to secure payment of worker's compensation, employment insurance, old
age pensions or other social security obligations of Borrower in the ordinary
course of business;

 

(k)Liens, deposits and pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar bonds
or other similar obligations arising in the ordinary course of business; and

 

(l)Liens in the form of cash deposited with owners/lessors of premises that
Borrower leases in the ordinary course of business.

 

“Permitted Transfer” means the conveyance, sale, lease, sale-leaseback, transfer
or disposition by Borrower or any Subsidiary of:

 

(a)Inventory in the ordinary course of business;

 

(b)Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business and other
licenses of property that may be exclusive in one or more respects but do not
result in a transfer of title to the underlying licensed property;

 

(c)Worn-out, surplus or obsolete Equipment;

 

(d)Permitted Liens and Permitted Investments; or

 

(e)Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed $100,000 during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, set forth in the
“Money Rates” section of the Wall Street Journal as the “prime rate.”

 

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, or the adoption or making on or after such date of any
interpretations, directives, or requests applying to a class of lenders
including Bank, of or under any United States federal or state, or any foreign
laws or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 



32

 

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of “LIBOR” or (b) any
category of extensions of credit or other assets which include Advances.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Line” means a Credit Extension of up to $7,500,000, or such greater
amount agreed to by Bank pursuant to Section 2.1(c) hereof.

 

“Revolving Line Maturity Date” means April 14, 2018.

 

“Shares” means (i) 65% of the issued and outstanding capital stock, membership
units or other securities owned or held of record by Borrower in any Subsidiary
of Borrower which is not an entity organized under the laws of the United States
or any territory thereof, and (ii) 100% of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in any Subsidiary or Borrower which is an entity organized under the laws of the
United States or any territory thereof.

 

“SOS Reports” means the official reports from the Secretary of State of the
Borrower State and from all other applicable federal, state or local government
offices identifying all current security interests and Liens of record filed
against the Collateral as of the date of such report.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register (other than “intent to use” applications until a
verified statement of use is filed with respect to such application) and
registrations of the same and like protections, and the entire goodwill of the
business of Borrower connected with and symbolized by such trademarks.

 



33

 

 



DEBTOR NTN BUZZTIME, INC. SECURED PARTY: EAST WEST BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b)All present and future United States registered copyrights and copyright
registrations (including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. Section 106 and any exclusive
rights which may in the future arise by act of Congress or otherwise), and all
present and future applications for copyright registrations (including
applications for copyright registrations of derivative works and compilations)
(collectively, “Registered Copyrights”), and any and all royalties, payments and
other amounts payable to Borrower in connection with Registered Copyrights,
together with all renewals and extensions of Registered Copyrights, the right to
recover for all past, present and future infringements of Registered Copyrights,
and all computer programs and tangible property embodying or incorporating
Registered Copyrights, and all other rights of every kind whatsoever accruing
thereunder or pertaining thereto;

 

(c)All present and future copyrights, computer programs and other rights subject
to (or capable of becoming subject to) United States copyright protection which
are not registered in the United States Copyright Office (collectively,
“Unregistered Copyrights”), whether now owned or hereafter acquired, and any and
all royalties, payments, and other amounts payable to Borrower in connection
with Unregistered Copyrights, together with all renewals and extensions of
Unregistered Copyrights, the right to recover for all past, present and future
infringements of Unregistered Copyrights, and all computer programs and all
tangible property embodying or incorporating Unregistered Copyrights, and all
other rights of every kind whatsoever accruing thereunder or pertaining thereto.

 

(d)All trademark and servicemark rights, whether registered or not, applications
to register (other than “intent to use” applications until a verified statement
of use is filed with respect to such application) and registrations of the same
and like protections, and the entire goodwill of the business of Borrower
connected with and symbolized by such trademarks.

 

(e)all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 



34

 

 

(f)any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral shall not include any of the
following: (i) all leasehold interests in real property, (ii) equity interests
in any foreign Subsidiaries in excess of 65% of the voting stock in such
Subsidiaries, (iii) any permit or license issued to Borrower, any document,
instrument or agreement of Borrower and any general intangibles (whether owned
or held as licensee or lessee or otherwise) or other property of Borrower, in
each case, only to the extent and for so long as the grant or existence of a
security interest in such permit, license, document, instrument, agreement.
general intangible or other property is prohibited, would give another person
the right to terminate Borrower’s rights, accelerate Borrower’s obligations, or
otherwise alter Borrower’s rights, titles, interests or obligations thereunder
(including upon the giving of notice or the lapse of time or both) (other than
to the extent that any such prohibition would be rendered ineffective pursuant
to Sections 9406, 9407, 9408 or 9409 of the Code or any other applicable law or
principles of equity), (iv) any asset or property that is subject to a Permitted
Lien of the type described in clause (c) of the definition of Permitted Lien, to
the extent that the documents, instruments or agreements relating to such Lien
would not permit such asset or property to be subject to the security interests
created hereby (other than to the extent that any such restriction in any such
document would be rendered ineffective pursuant to Sections 9406, 9407, 9408 or
9409 of the Code or any other applicable law or principles of equity), and (v)
any “intent to use” trademarks.

 

 

 

 

 

 

 

 

 



35

 

 

EXHIBIT C



 

LOAN ADVANCE/PAYDOWN REQUEST FORM

 

DEADLINE FOR SAME BUSINESS-DAY PROCESSING IS 1:00 P.M., Pacific Time

 

To: Alexis Coyle (alexis.coyle@eastwestbank.com)   Date:______________________
Copy: Gregory Peterson (gregory.peterson@eastwestbank.com)     FAX #: (415)
986-0847    

 

FROM

Borrower’s Name: NTN Buzztime, Inc.

          Authorized Signer’s Name: _____________________

          Authorized Signature: _________________________

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true and correct in all material respects as of the date of the
telephone or email request for an Advance confirmed by this Loan Advance/Paydown
Request Form; provided, however, that those representations and warranties
expressly referring to another date shall be true and correct in all material
respects as of such date.

 

DRAWDOWN PAYDOWN FROM LOAN #: _____________________

FROM ACCOUNT #: _____________________

TO LOAN#: _____________________

PRINCIPAL AMOUNT: _____________________

INTEREST AMOUNT: _____________________

TO ACCOUNT # _____________________ AMOUNT: _____________________  

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)
           YES            NO

 

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS Fed Reference Number Bank Transfer Number
The items marked with an asterisk (*) are required to be completed. *Beneficiary
Name   *Beneficiary Account Number   *Beneficiary Address   Amount [SAME AS
AMOUNT OF DRAWDOWN ABOVE] *Routing Number (ABA/SWIFT/IBAN)   *Receiving
Institution Name   *Receiving Institution Address   Other Instructions          

 



36

 

 

EXHIBIT D
BORROWING BASE CERTIFICATE

 

Measurement Period Ending [____ __, 20__]

 



Borrower: NTN Buzztime, Inc.     Availability Amount: The lesser of (a)
$7,500,000 (or such greater amount agreed to by Bank pursuant to Section 2.1(c)
hereof) less the aggregate outstanding principal amount of the Advances made
under Section 2.1(b) of the Loan Agreement or (b) the product of (i) the average
Monthly Recurring Revenue for the immediately preceding three month period;
times (ii) one plus the Borrower’s average Churn Rate for the immediately
preceding three month period; times (iii) 300%.

 

1.     Average Monthly Recurring Revenue for the immediately preceding 3 months

$__________________    

2.     One plus the Borrower’s average Churn Rate (not to exceed 0) for the
immediately preceding three month period

_________________%     3.     300% 300%     4.     Line 1 times Line 2 times
Line 3 $__________________     5.     Revolving Line Commitment amount:
$[7,500,000]1     6.     Total Availability (the lessor of Line 4 and Line 5) $
_________________     7.     The aggregate principal amount of the Advances made
under Section 2.1(b) then outstanding $ _________________     8.     Net
Availability (Line 6 minus Line 7) $ _________________

 

The undersigned represents and warrants to East West Bank the accuracy of the
foregoing calculations.


BORROWER:

 

NTN BUZZTIME, INC.,

a Delaware corporation

 

 

By:_________________________

Name:_______________________

Title:________________________

 

 

 

_______________

1 Revolving Line Commitment amount may be increased in accordance with Section
2.1(c) of the Loan Agreement

 



37

 

 

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO: EAST WEST BANK     FROM: NTN BUZZTIME, INC.

 

The undersigned authorized officer of NTN Buzztime, Inc., a Delaware corporation
(Borrower”), for and on behalf of Borrower, hereby certifies that in accordance
with the terms and conditions of the Loan and Security Agreement dated as of
April 14, 2015 by and between Bank and Borrower (the “Agreement”), (i) Borrower
is in complete compliance for the period ending _______________ with all
required covenants except as noted below and (ii) except as noted below all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except that those
representations and warranties referring to another date shall be true and
correct in all material respects on that other date. Attached hereto are the
required documents supporting the above certification. The summary descriptions
in the Reporting Covenants below are qualified by, and subject to, the terms of
the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 



Reporting Covenant Required Complies         Annual audited consolidated and
consolidating financial statements and Compliance Certificate FYE within 180
days Yes No Monthly balance sheet , income statements and statements of cash
(Borrower prepared) Monthly within 30 days after each month Yes No Recurring
revenue report Monthly within 30 days after each month Yes No         Annual
financial projections Annually, within 45 days after the start of each fiscal
year Yes No

 

 

     

Financial Covenants

 

Required Complies Minimum EBITDA $_______2 Yes No Churn Rate – one month period
Not < -1% Yes No Churn Rate – trailing three month period Not < -2% Yes No

 

Comments Regarding Exceptions: See Attached. BANK USE ONLY        
____________________ Verified: ____________________ SIGNATURE
                 AUTHORIZED SIGNER     ____________________ Date:
____________________ TITLE     Compliance Status Yes No ____________________  
DATE  

 

_______________

2 Insert applicable amount pursuant to Section 6.7(a).

 



38

 

 

EXHIBIT F

 

LIBOR LOAN CONTINUATION CERTIFICATE

 

The undersigned hereby certifies as follows:

 

I, ___________________, am the duly elected and acting ________________ of NTN
Buzztime, Inc., a Delaware corporation (“Borrower”).

 

This LIBOR Loan Continuation Certificate (this “Certificate”) is delivered by
Borrower to East West Bank (“Bank”) pursuant to the Loan and Security Agreement
dated as of April 14, 2015 by and among Borrower and Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). The
terms used herein that are defined in the Loan Agreement have the same
respective meanings herein as ascribed to them in the Loan Agreement.

 

Borrower requests on ______________, 201_ a LIBOR Loan (the “Loan”) as follows:

 

(a)     A continuation of an existing LIBOR Loan.

 

(b)     The date on which the Loan is to be continued is _____________________,
201__.

 

(c)     The amount of the Loan is to be ___________________ ($____________), for
an Interest Period of: (select one) [1 month ] [2 months] [3 months] [6months].

 

All representations and warranties stated in the Loan Agreement are true,
correct and complete in all material respects as of the date of this
Certificate; provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned as of this
_____________ day of ____________________, 201_.

 

  NTN BUZZTIME, INC.,
a Delaware corporation           By: _________________________________   Name:
_______________________________   Title: ________________________________

 

For Internal Use Only

LIBOR Pricing Date LIBOR Rate LIBOR Rate Variance Maturity Date     ____%  

 

 

 

 

 

 



39

 

 

DISCLOSURE SCHEDULE EXHIBIT A

 

Permitted Indebtedness

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



40

 

 

DISCLOSURE SCHEDULE EXHIBIT A

 

Permitted Investments

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



41

 

 

DISCLOSURE SCHEDULE EXHIBIT A

 

Permitted Liens

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



42

 

 

DISCLOSURE SCHEDULE 5.5

 

Prior Names

 

 

 

Incorporated on April 13, 1984 as Alroy Industries, Inc.

 

Amended certificate of incorporation to change name to NTN Communications, Inc.
effective Nov. 13, 1996.

 

Amended certificate of incorporation to change name to NTN Buzztime, Inc.
effective Dec. 28, 2005.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 



 

DISCLOSURE SCHEDULE 5.6

 

Litigation

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



44

 

 

DISCLOSURE SCHEDULE 5.13

 

Inbound Licenses

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



45

 

 

DISCLOSURE SCHEDULE 7.10

 

Inventory and Equipment

 

·Ohio Warehouse

4138 Weaver Court, East Hilliard, OH 43026

Mid-Ohio Development Corporation - Landlord

Property at premises: customer site equipment (PCs, tablets, playmakers,
Wi-Fi’s, and other peripheral equipment)

·Stump Trivia Office

14 New England Executive Park, Burlington, MA 01903

Regus - Landlord

Property at premises: desks and PCs/laptops for 2 – 3 people)

·Stump Trivia Office

May 1, 2015 estimated start of lease

159 Overland Road, Waltham, MA 02451

Source Code Corporation – Sublessor; ABC Commercial Properties - Landlord

Property at premises: desks and PCs/laptops for 2 – 3 people)

·Data Center

CenturyLink

17838 Gillette Ave., Irvine, CA 92614

Property at premises: production servers, switches and firewall currently at
facility. Within the next three months, the production data warehouse and
development environment servers will also be located at facility.

 

 

 

 

 

 

 

 

 

 

 



46

 

 

DISCLOSURE SCHEDULE EXHIBIT B

Excluded Equipment

 

 

 

None, except as publicly disclosed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



47



